15 N.Y.3d 828 (2010)
COMMODITY FUTURES TRADING COMMISSION, Respondent,
v.
STEPHEN WALSH et al., Defendants, and
JANET WALSH, Appellant.
SECURITIES AND EXCHANGE COMMISSION, Respondent,
v.
WG TRADING INVESTORS, L.P., et al., Defendants,
ROBIN GREENWOOD, Relief Defendant, and
JANET WALSH, Appellant.
Court of Appeals of New York.
Decided September 16, 2010.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.